DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: --FITTING ELEMENT--.

Claim Objections
Claims 16 and 18 are objected to because of the following informalities:  
	The phrase “A fitting element” as recited in line 1 of claims 16 and 18 appears to be –The fitting element--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The phrase “the second arresting section” as recited in line 2 lacks antecedent basis.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 6-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,462,910. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 1-13 of U.S. Patent No. 10,462,910 anticipates the claims 1-3 and 6-15 of the claimed invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8, 9 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (PGPub 2005/0217088 A1).
	Lin teaches a fitting element for fitting to a circuit board, the fitting element comprising: a first fitting section (26) for connection with a spacer element (10) as shown in Fig. 13; a second arresting section (30) for arresting with a circuit board (70) as shown in Figs. 13 and 17; and a central section (20), arranged between the fitting section and the arresting section for forming a first stop (a bottom area of “21”) for the spacer element and a second stop (an upper area of “21”) for the circuit board as shown in Figs. 13 and 17, wherein the second arresting section includes at least two arresting arms (31), arranged at a distance from each other and connected by a wall (22, a planar surface, paragraph [0037]) at their ends of the at least two arresting arms, and wherein the wall forms a predetermined deformation point, and wherein the wall forms an assembly area as shown in Figs. 13 and 17 (see also paragraphs [0045]-[0046]).
	Re. claim 2: A top portion of the assembly area is flat as shown in Figs. 13 and 17.
	Re. claim 3: The second arresting section includes a predetermined deformation point (32) in a region of the assembly area as shown in Figs. 13 and 17.
	Re. claim 8: The fitting section narrows towards a free end as shown in Figs. 13 and 17.
	Re. claim 9: The arresting section comprises at least one arresting projection (30) and narrows in a direction to the wall, starting from the at least one arresting projection as shown in Figs. 13-17.
	Re. claim 11: The fitting section, the arresting section and the central section are made from an electrically insulating plastic material (paragraph [0045]).
	Re. claim 12: The fitting section, the arresting section and the central section are formed as a single piece as shown in Figs. 13 and 17.
	Re. claim 13: The assembly area extends vertically to a central longitudinal axis of the fitting element as shown in Figs. 13 and 17.
	Re. claim 14: The predetermined deformation point is a predetermined breaking point as shown in Figs. 17-19.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lin.
	Lin teaches that the fitting section, wherein the arresting section and the central section are made from a plastic material. However, Lin silent the plastic material that is resistant up to a temperature. It is however generally known to the person skilled in the art that both the plastic material of the prior art and the claimed invention are equivalent and can be interchanged with one another where circumstances make it desirable. Therefore, since such a modification would have been an obvious design consideration that is within the purview of one having ordinary skill in the art to provide the well-known benefit of obtaining a desirable fitting element.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D KIM whose telephone number is (571)272-4565.  The examiner can normally be reached on Monday-Friday: 6:00 AM-2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL D KIM/Primary Examiner, Art Unit 3729